[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff, Ernest Francis, has brought this action against the State of Connecticut in the form of a civil action, non habeas, petitioning for a new trial. The state responded with a Motion to Strike the Complaint on the grounds that the action is barred by C.G.S. Section52-582. This is a statute of limitations of three years for the plaintiff to move for a new trial. The petition reflects that the plaintiff was tried and convicted by a jury of twelve for the charge of murder in which the final judgment was entered on March 5, 1992. This petition is clearly beyond the statute of limitations, the petition having been brought on August 25, 1999.
Plaintiff responded in a hearing before this Court that the state had fraudulently concealed the cause of action for a new trial and that that, thereby, tolled the statute of limitations. As a result, this Court appointed a special public defender to represent the plaintiff on this issue and gave the plaintiff a lengthy continuance until June 6, 2000, in which to produce evidence of fraudulent concealment. In the interim, the Court ordered the state to comply with the plaintiff's request for admissions, and the state did so comply by filing responses to the request for admissions on April 11, 2000.
At the hearing held on June 6, 2000, the plaintiff produced no evidence as to fraudulent concealment.
Accordingly, the Motion to Strike is granted, and the Court will consider a Motion for Judgment to be filed by the state in the event that the plaintiff does not plead over within the statutory time period.
Rittenband, JTR CT Page 6966